 Case: 1:18-cv-05369 Document #: 94 Filed: 12/11/19 Page 1 of 1 PageID #:2766

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Ubiquiti Networks, Inc.
                                       Plaintiff,
v.                                                        Case No.: 1:18−cv−05369
                                                          Honorable Gary Feinerman
Cambium Networks, Inc., et al.
                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, December 11, 2019:


        MINUTE entry before the Honorable Jeffrey Cummings:This case has been
referred to Magistrate Judge Cummings to conduct a settlement conference. Status hearing
set for 1/16/20 at 10:00 a.m. in courtroom 1350. Counsel shall consult with their
respective clients before the status hearing to determine available dates for a settlement
conference that may be set with the next four to six months. Because of the volume of
settlement conferences conducted by Judge Cummings, once a settlement conference has
been agreed upon, no continuance will be granted absent a motion demonstrating exigent
circumstances. Mailed notice. (rbf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
